UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

SCHINDLER ELEVATOR CORPORATION, :
                                :
     Plaintiff,                 :                       Civil Action No.:      20-3157 (RC)
                                :
     v.                         :                       Re Document No.:       4
                                :
WASHINGTON METROPOLITAN AREA    :
TRANSIT AUTHORITY,              :
                                :
     Defendant,                 :
and                             :
                                :
KONE, INC.,                     :
                                :
     Intervenor-Defendant.      :

                                 MEMORANDUM OPINION

DENYING PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION AND SUA SPONTE DISMISSING

                                  FOR LACK OF JURISDICTION

                                     I. INTRODUCTION

       This case involves Plaintiff Schindler Elevator Corporation’s (“Schindler”) challenge to

Defendant Washington Metropolitan Area Transit Authority’s (“WMATA”) award of contracts

to replace and install new escalators throughout WMATA’s metro rail and transit station system.

WMATA recently awarded these contracts to KONE, Inc. (“Kone”), an Intervenor-Defendant in

this case. Schindler alleges that it was improperly disqualified by WMATA from the bidding

process for having a non-compliant technical proposal, in purported violation of the terms of

WMATA’s Compact, its Procurement Procedures Manual (“PPM”) and the terms of its Request

for Proposals (“RFP”) governing the contract. Schindler also alleges that Kone’s proposal fails

to meet the RFP criteria and does not provide the best value of the project. Alongside its
Complaint, ECF No. 1, Schindler filed a motion for a temporary restraining order and

preliminary injunction, see Pl.’s Mot. Prelim. Inj. (“Pl.’s Mot.”), ECF No. 4. WMATA and

KONE oppose the motion. See Def.’s Opp’n Prelim. Inj. (“Def.’s Opp’n”), ECF No. 15, Int.’s

Opp’n Prelim. Inj. (Int.’s Opp’n), ECF No. 17. Oral argument on the issue was held on

December 10. Having considered the parties’ briefing and oral arguments, the Court denies

Schindler’s motion for preliminary injunction, as it finds it does not have jurisdiction to

adjudicate this dispute. Lacking jurisdiction, this Court sua sponte dismisses the case.

                                II. FACTUAL BACKGROUND

                                     A. Origins of WMATA

       On November 6, 1966, Congress created WMATA by approving an interstate compact

(“the WMATA Compact”) between the Commonwealth of Virginia and the State of Maryland to

which the District of Columbia was also a signatory.” Dant v. District of Columbia, 829 F.2d 69,

71 (D.C. Cir. 1987) (citing Washington Metropolitan Area Transit Authority Compact, Pub.L.

No. 89–774, 80 Stat. 1324 (1966), amended by Pub.L. No. 94–306). The purpose of WMATA

was, and continues to be, to operate a system of Metrorail trains and buses connecting points

along Virginia, Maryland, and Washington, D.C. Id.

                              B. WMATA’s Request for Proposals

       WMATA announced the RFP at issue on January 30, 2020. Compl. ¶ 20. The RFP

sought proposals from interested vendors “to furnish new escalators” including the “removal,

manufacture and installation” of new escalators within the WMATA Metro Rail System. Id.

¶ 21. The RFP would award a fixed price contract to the offeror who provided the best value, to

be judged “by an integrated assessment of the evaluation criteria to be most advantageous to




                                                 2
[WMATA] based on technical merit and price.” Id. ¶ 22. To that end, the RFP provided five

Technical Evaluation factors under which each submitted proposal would be evaluated. Id. ¶ 34.

       Schindler is “one of the leading global manufacturers and services providers of elevators,

escalators, and moving walks,” and has been selected to perform at least four recent escalator

contracts with WMATA. Id. ¶¶ 16, 18. Schindler submitted its proposal to WMATA for the

RFP at issue on May 6, 2020. Id. ¶ 35. A little over a month later, on June 18, 2020, WMATA

sent a letter to Schindler requesting that they clarify certain information and provide additional

documentation by answering eighteen questions. Id. ¶ 37–38. Schindler submitted the requested

supplementary response on June 23, 2020. Id. ¶ 42. On August 5, 2020, WMATA notified

Schindler that their technical proposal failed to conform to the requirements of the RFP and

would not be considered for an award. Id. ¶ 45.

       Schindler quickly took action to challenge their disqualification. On August 19, 2020,

Schindler filed its initial protest, arguing that WMATA “committed multiple material errors” in

evaluating Schindler’s Proposal, namely wrongly disqualifying Schindler for “purported non-

compliance” when its proposal was in compliance “in all material respects.” Id. ¶ 50. Schindler

met with WMATA for a “debrief” on August 27, 2020 via telephone. Id. ¶ 59. During the

debrief, WMATA explained that Schindler’s Technical Proposal was unacceptable because,

contrary to the proposal requirements, (1) it “included four locations where more than one

escalator was scheduled to be replaced at the same time,” id. ¶ 61, (2) Schindler “recommended

WMATA’s size requirements be modified for an internal drive to be installed, id., and (3) key

personnel did not have the required qualifications. Id. ¶ 62. Regarding the first factor,

Schindler contends that two of the locations identified were the result of “minor clerical

numbering errors in the bid proposal schedule,” while the other locations were merely




                                                  3
“recommendations.” Id. ¶ 68, 70. Schindler also alleges that their proposal “undeniably

included the requisite years of experience” for the key personnel in question. Id. ¶ 75.

       During the debrief, when WMATA’s contracting officer was asked about the strengths

and weaknesses WMATA identified in Schindler’s Proposal, as required by the RFP and PPM

evaluation requirements, she represented that “no determination of strengths was made.” Id. ¶

80, 83. Schindler thus concluded that WMATA “arbitrarily and irrationally determined that

Schindler’s proposal did not meet the technical requirements of the [RFP].” Id. ¶ 88. As a

result, Schindler submitted a supplemental protest on September 11, 2020 covering these

grounds. Id. ¶ 113. On October 2, WMATA denied Schindler’s initial and supplemental

protest. Id. ¶ 147. WMATA issued its Notice of Award to Kone on October 14, 2020.

Schindler alleges that “WMATA determination to award Kone the contract was biased,” and that

WMATA engaged in ex parte discussions with Kone in violation of the applicable procurement

regulations. Id. ¶ 162, 157.

       Schindler subsequently filed this case and now requests preliminary injunctive relief

“prohibiting WMATA from taking any further action in moving forward. . . under Solicitation

No.: F200064/CDS: New Escalator Replacement Project for [WMATA], and prohibiting any

award of Task 1 specifically to K[one].” Pl.’s Mot. at 25.

                                   III. LEGAL STANDARD

       Federal district courts, as courts of limited jurisdiction, have a sua sponte responsibility

to ensure that they have jurisdiction to entertain a case. See Maldonado-Torres v. Mukasey, 576

F. Supp. 2d 57, 58 (D.D.C. 2008) (citing Doe by Fein v. District of Columbia, 93 F.3d 861, 871

(D.C. Cir. 1996)). “[W]ithout jurisdiction, a court lacks power to consider a case at all.” Kaplan

v. Cent. Bank of the Islamic Republic of Iran, 896 F.3d 501, 510 (D.C. Cir. 2018) (citing Steel




                                                 4
Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998)). To that end, federal courts are

empowered—and indeed, have an obligation— to undertake an independent investigation to

assure itself of its own subject-matter jurisdiction. See Arbaugh v. Y & H Corp., 546 U.S. 500,

514 (2006); see also Gen. Motors Corp. v. EPA, 363 F.3d 442, 448 (D.C. Cir. 2004) (“As a court

of limited jurisdiction, we begin, and end, with an examination of our jurisdiction.”).

       A federal court must presume that a cause of action lies outside its limited jurisdiction,

with “the burden of establishing the contrary” resting upon the plaintiff. Kokkonen v. Guardian

Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted). The scope of that jurisdiction

is circumscribed by both Article III and statutory limits, and “no action of the parties can confer

subject-matter jurisdiction upon a federal court.” Ins. Corp. of Ir., Ltd. v. Compagnie Des

Bauxites De Guinee, 456 U.S. 694, 702 (1982). And if it is determined that the court does not

have subject-matter jurisdiction, it cannot afford plaintiffs any relief—injunctive or otherwise.

See Bhd. of Maint. of Way Employes Div./IBT v. Nat’l R.R. Passenger Corp., 217 F. Supp. 3d

249, 256 (D.D.C. 2016) (noting a court “may not . . . ‘resolve contested questions of law when

its jurisdiction is in doubt’” (omission in original) (quoting Zukerberg v. D.C. Bd. of Elections &

Ethics, 999 F. Supp. 2d 79, 82 (D.D.C. 2013)). Accordingly, “[i]f the court determines at any

time that it lacks subject matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3).

       The D.C. Circuit has repeatedly held that WMATA, as an interstate compact, is protected

by sovereign immunity “because the signatories have successfully conferred their respective

sovereign immunities upon it.” Morris v. Wash. Metro. Area Transit Auth., 781 F.2d 218, 219–

20 (D.C. Cir. 1986) (“Congress has power to legislate for the District of Columbia and to create

an instrumentality that is immune from suit. Maryland and Virginia have immunity under the




                                                  5
eleventh amendment and each can confer that immunity upon instrumentalities of the state.”);

Oviedo v. Wash. Metro. Area Transit Auth., 948 F.3d 386, 393 (D.C. Cir. 2020) (“WMATA

enjoys the same immunity from suit as its State signatories”). The result of this conferral is that

“[d]istrict courts lack subject matter jurisdiction to enter judgment against WMATA unless its

limited waiver of immunity applies.” Banneker Ventures, LLC v. Graham, 798 F.3d 1119, 1138

(D.C. Cir. 2015); see also FDIC v. Meyer, 510 U.S. 471, 475 (1994) (noting “[s]overeign

immunity is jurisdictional in nature,” with the terms of any sovereign immunity waiver

“defin[ing] th[e] court’s jurisdiction to entertain the suit” (citing United States v. Sherwood, 312

U.S. 584, 586 (1941))).

                                         IV. ANALYSIS

       There are two potential sources that could confer upon the Court the necessary

jurisdiction to adjudicate the instant motions before it. First, the Administrative Procedure Act

(“APA”), generally establishes a cause of action and waives sovereign immunity for those

aggrieved by federal agency action. See Tex. All. for Home Care Servs. v. Sebelius, 681 F.3d

402, 408 (D.C. Cir. 2012); Trudeau v. FTC, 456 F.3d 178, 186 (D.C. Cir. 2006). But this waiver

only applies if WMATA is indeed a federal “agency” as defined in the APA. Trudeau, 456 F.3d

at 187 (noting that the relevant APA provision specifically “refer[s] to a claim against an

‘agency’ and hence waives immunity only when the defendant falls within that category.”); see

also Clark v. Library of Congress, 750 F.2d 89, 102 (D.C. Cir. 1984). As the Court has

previously noted, “whether the APA applies to WMATA procurement decisions appears to be an

open question in this Circuit.” Acad. Express, LLC v. Wash. Metro. Area Transit Auth., No. 20-

cv-1374, 2020 WL 3288390, at *2 (D.D.C. June 18, 2020).




                                                  6
       Second, the Court could have jurisdiction if the WMATA Compact sets out a private

right of action for bidders who have suffered an injury by or during WMATA’s procurement

process, and in doing so waive the sovereign immunity conferred on WMATA by Virginia,

Maryland, and the District of Columbia. The Court examines each argument in turn.

                        A. WMATA Is Not an Agency Under the APA

       The APA provides judicial review of the action of a federal agency of the United States.

See 5 U.S.C. § 702 (“A person suffering legal wrong because of agency action, or adversely

affected or aggrieved by agency action. . . is entitled to judicial review thereof.”). Because the

provision explicitly “refer[s] to a claim against an ‘agency’” it “waives immunity only when the

defendant falls within that category.” Trudeau, 456 F.3d at 187; see also Clark, 750 F.2d at 102

(finding that a plaintiff could “not take advantage of [the APA's] broad waiver of sovereign

immunity since the Library of Congress is not an ‘agency’ as defined under the [APA]”). The

relevant question is thus if WMATA is in fact a federal “agency” such that the APA’s waiver of

sovereign immunity applies.

                   1. The Plain Language of the APA and Relevant Precedent

                              Indicate WMATA Is Not a Federal Agency

       The APA defines “agency,” to mean “each authority of the Government of the United

States, whether or not it is within or subject to review by another agency.” 5 U.S.C. § 701(b)(1)

(definition for judicial review provisions), see also id. § 551(1) (definition for administrative

procedure). The definition also lists several entities that it “does not include,” such as Congress,

the federal courts, the governments of U.S. territories, and the government of the District of

Columbia. Id. §§ 551(1), 701(b)(1). Interstate compact entities such as WMATA do not make

an appearance on this list of omitted entities. In Armstrong v. Bush, the D.C. Circuit held that




                                                  7
this “textual silence, when read against the backdrop of . . . the canons of construction applicable

to statutes that implicate the separation of powers” indicates “that Congress did not intend to

subject [an entity not included in this list] to the APA.” Armstrong v. Bush, 924 F.2d 282, 289

(D.C. Cir. 1991) (concluding that the plain language of 5 U.S.C. § 701(b)(1) should be read as

implying that the President is not an agency under the APA). The Second Circuit has used this

same analysis to reason that an interstate compact entity similar to WMATA “is not a federal

agency within the meaning of the APA.” New York v. Atl. States Marine Fisheries Comm'n, 609

F.3d 524, 531–32 (2d Cir. 2010). Accordingly, a review of the plain language of the APA

indicates that WMATA would not fall within its agency definition.

       Indeed, there is a general consensus among the federal courts that have considered this

question in the context of similar entities that interstate compacts are not federal agencies as

defined by the APA. See, e.g., Daniel E. Andersen, Note, Straddling the Federal-State Divide:

Federal Court Review of Interstate Agency Actions, 101 Iowa L. Rev. 1601, 1630 (2016)

(“Federal courts seem to agree that an interstate compact is not a federal agency as defined by §

701(b)(1) of the APA.”). The key distinction that courts rely on to distinguish interstate

compacts from federal agencies is that they are state cooperative agreements as opposed to

federal instrumentalities. See Old Town Trolley Tours of Wash., Inc. v. Wash. Metro. Area

Transit Comm’n, 129 F.3d 201, 204 (D.C. Cir. 1997) (holding APA inapplicable because “[t]he

[Washington Metro Area Transit] Commission is an authority, not of the federal government, but

of Virginia, Maryland, and the District of Columbia”); Martha’s Vineyard/Dukes Cty.

Fishermen’s Ass’n v. Locke, 811 F. Supp. 2d 308, 314 (D.D.C. 2011) (determining that an

interstate commission’s “authority is not federal in nature; it is simply a state cooperative

agreement in which the member States have agreed to work in coordination”); Kerpen v. Metro.




                                                  8
Wash. Airports Auth., 260 F. Supp. 3d 567, 586–87 (E.D. Va. 2017) (holding interstate airport

authority was not “subject to the APA” because it was “not a federal instrumentality”), aff’d, 907

F.3d 152 (4th Cir. 2018); see also Saunders v. Wash. Metro. Area Transit Auth., 359 F. Supp.

457, 460 (D.D.C. 1973) (“Metro was created by Interstate Compact and is an agency only of its

constituent jurisdictions. The Compact was ratified by Congress, as required by the Constitution

for all such Compacts and was authorized and approved by Congress on behalf of the District of

Columbia as a signatory jurisdiction. But Plaintiff has offered nothing which indicates that Metro

thereby became a Federal agency.”) (footnotes omitted)), remanded on other grounds, 486 F.2d

1315 (D.C. Cir. 1973).

       WMATA is unique, of course, compared to the majority of other interstate compacts in

that the District of Columbia, a federal territory over which Congress holds ultimate authority, is

a party to the WMATA Compact. See Morris., 781 F.2d at 222 (recognizing Congress's

“particularly active role in creating WMATA” and concluding that “[t]here seems no question

that the United States could validly confer its [sovereign] immunity upon WMATA.”). But the

mere fact that the District of Columbia is party to an interstate compact does not seem sufficient

to transform the resulting agreement into a federal agency. Indeed, the D.C. Circuit has held that

a similar interstate compact, the Washington Metro Area Transit Commission, which also

includes the District of Columbia as a party, could not be an “authority of the Government of the

United States” because it was an “authority, not of the federal government, but of Virginia,

Maryland, and the District of Columbia.” Old Town Trolley, 129 F.3d at 204 (quoting 5 U.S.C.

§ 551(1)). And in its most recent comments on the issue, the D.C. Circuit concluded that

WMATA is an “instrumentality and agency of states.” Archdiocese of Wash. v. Wash. Metro.

Area Transit Auth., 897 F.3d 314, 333 (D.C. Cir. 2018), cert. denied, 140 S. Ct. 119 (2020). As




                                                 9
such, the Court is unconvinced that treating WMATA as a federal agency for the purposes of the

APA is appropriate.

       Schindler argues otherwise, referencing “[a] number of cases and courts” that it claims

“have found that federal courts have subject matter jurisdiction in WMATA procurement cases.”

Pl.’s Reply at 3. At oral argument, Schindler asserted that the jurisdictional basis for its claim is

that WMATA is a federal agency under the APA. See Hr’g Tr. at 3:2–7. But the cases it

references are far from definitive on this point of law, and the D.C. Circuit has never addressed

this issue straight-on. Schindler cites to Monument, a decision from this District that states

“WMATA is treated as a federal agency for purposes of standing when a party seeks to challenge

WMATA’s procurement decisions in federal court” and that “WMATA’s procurement decisions

must be made in accordance with the APA and applicable federal law.” Monument Realty LLC

v. Wash. Metro. Area Transit Auth., 540 F. Supp. 2d 66, 76 (D.D.C. 2008). Challenger

Transportation, an opinion from the District of Maryland, holds the same. See Challenger

Transp. Inc. v. Wash. Metro. Area Transit Auth., No. 14-cv-3322, 2015 WL 4608060, at *4–5

(D. Md. July 30, 2015) (relying largely on Monument to hold that, “[c]ourts have treated

WMATA as a federal agency when a party seeks to challenge WMATA’s procurement decisions

in federal court”). However, in reaching this conclusion Monument relied heavily on Elcon, a

D.C. Circuit decision that did not actually decide the issue. The court there assumed, without

deciding, that WMATA was a federal agency and therefore its “procurement decisions must be

reached in accordance with the APA.” Elcon Enter., Inc. v. Wash. Metro. Area Transit Auth, 977

F.2d 1472, 1480 (D.C. Cir. 1992) (noting it was “unnecessary to resolve the issue” in the context

of that opinion). The court also took care to emphasize that “if the APA does not apply, there is

a serious question whether [the plaintiff] has a federal cause of action for judicial review of




                                                 10
WMATA’s procurement decisions.” Id. at 1479 n.2. Consequently, Elcon and its progeny

provide little in the way of persuasive support for Schindler’s position that WMATA is a federal

agency for the purposes of the APA.

       The rest of the cases Schindler puts forth do little to rectify this shaky legal foundation.

Schindler also cites to a pair of district court decisions from the 1970s that allowed plaintiffs

aggrieved by a procurement decision to bring an action against WMATA. See Bootery, Inc. v.

Wash. Metro. Area Transit Auth., 326 F. Supp. 794 (D.D.C. 1971), Otis Elevator Co. v. Wash.

Metro. Area Transit Auth., 432 F. Supp. 1089 (D.D.C. 1976). But neither decision even

mentions the APA or engages in any type of substantive analysis regarding if WMATA is a

federal agency—instead the short paragraph in Bootery addressing this issue focuses on standing,

asserting that “[i]n view of the federal interest in the Compact, there appears no reason why the

general criteria for standing to challenge an action under a federal statute should not be

employed” and that the case could proceed because “there is no clear and convincing indication

of a legislative intent to withhold judicial review.” Bootery, 326 F. Supp. at 799); see also Otis

Elevator, 432 F. Supp. at 1093–94 (adopting the rationale of Bootery with no further discussion).

And the final case cited by Schindler, Seal, directly undermines the argument that the APA can

provide a foothold for subject-matter jurisdiction. In Seal, the Eastern District of Virginia court

concluded that “WMATA[ ] is not a federal agency[; r]ather, it is ‘an instrumentality and agency

of each of the signatory parties’” and consequently, “it is not subject to the APA.” Seal & Co. v.

Wash. Metro. Area Transit Auth, 768 F. Supp. 1150, 1156–57 (E.D. Va. 1991) (citation omitted)

(determining under alternate theory that the suit could proceed due to WMATA’s “quasi-federal

agency” nature). The Court does not understand any of these cases to support Schindler’s

primary argument that WMATA is a federal agency under the APA.




                                                 11
       For all of these reasons—the statutory interpretation of the scope of the APA’s “agency”

definition, the general consensus among courts that interstate compacts fall outside these bounds,

and the lack of persuasive case law to the contrary—the Court finds that WMATA is not a

federal agency, meaning Schindler cannot proceed under the cause of action the APA describes.

                    2. The Quasi-Federal Agency Doctrine Is Not Persuasive

       While not invoked explicitly by Schindler, several of the cases it cites—Seal, Otis

Elevator, and Bootery—rest in part on the “quasi-federal agency” doctrine. This doctrine holds

that even where the APA is not applicable, when the entity in question “performs tasks like those

that a federal agency would perform, it should be subject to similar legal restrictions on the way

those actions are taken.” Jacob E. Gersen, Foreward, Administrative Law’s Shadow, 88 Geo.

Wash. L. Rev. 1071, 1087 (2020). The court in Seal provides the most insight into the doctrine’s

applicability to WMATA, reasoning that it was Congress’s intent that “WMATA be subject to

APA-like review of its procurement activities.” Seal, 768 F. Supp. at 1157. The court analyzed

the language and legislative history of WMATA’s procurement regulations along with other

factors that the court determined together pointed “collectively and persuasively” to imposing

APA-like legal constraints on WMATA. Id. These factors included that Congress (through the

District of Columbia) was a party to the WMATA Compact, that WMATA replaced a federal

agency, that large amounts of federal tax dollars funded WMATA at its inception, and that
                                                                           1
legislators sought to “protect the federal interest” of the Compact. Id.



       1
          In many ways the “quasi-federal agency” inquiry (at least as conducted by the court in
Seal) overlaps and folds into the implied cause of action inquiry discussed below, see infra
section IV.B.2, a fact that the court in Seal acknowledged. See Seal., 768 F. Supp. at 1156
(noting that the same “result is compelled whether WMATA is viewed (1) as a non-federal
agency and a private cause of action analysis is employed using . . . techniques of statutory
interpretation . . . or (2) as a quasi-federal agency and a zone of interests test is applied”)


                                                 12
        But as other courts have noted, “[t]he ‘quasi-federal agency’ doctrine itself is quite

uncertain in our Circuit; indeed, very few cases support its existence.” Martha’s Vineyard, 811

F. Supp. 2d at 314. 2 More fundamentally, the Court finds the doctrine to be “incompatible with

the modern doctrine that causes of action are created by Congress, not federal courts,” id., and

also that the doctrine’s application “would be in tension with [a] governing Compact, which

serves as a contractual agreement between the member states,” Marine Fisheries Comm’n, 609

F.3d at 535 (rejecting quasi-federal agency doctrine altogether, noting: “By its nature, there will

always be federal involvement in a congressionally approved interstate compact. We are

unpersuaded, however, that this requires us to subject what is, at its core, a contract between

states to the judicial review provisions of the APA.”); see also United States v. Saunders, 828

F.3d 198, 205 (4th Cir. 2016) (citing with approval the Second Circuit's rejection of the quasi-

federal agency doctrine). Because WMATA does not meet the APA’s definition of a federal

agency, this Court will not determine by judicial fiat that it is similar enough as a “quasi-federal

agency” for it to be subject to a statutory regime designed to apply only to federal agencies.

Accordingly, Schindler is foreclosed from relying on the APA to provide the requisite subject

matter jurisdiction for it to bring its suit.

                         B. There is No Private Right of Action Under the

                      WMATA Compact for Review of Procurement Decisions

        Schindler’s case cannot proceed unless there is another statutory hook for jurisdiction,

such as under the WMATA Compact itself. For without a congressionally created cause of


        2
         The doctrine appears to be largely “the creation of several district courts.” Marine
Fisheries Comm'n, 609 F.3d at 534 n.10. Only the Eighth Circuit has adopted the doctrine,
though it did so in an unpublished decision that rejected the doctrine’s application to the entity at
issue. See Heard Commc’ns, Inc. v. Bi-State Dev. Agency, 18 F. App’x 438, 440 (8th Cir. 2001)
(adopting a three-factor test to determine quasi-agency status based largely on Seal).


                                                 13
action that allows for the waiver of WMATA’s sovereign immunity, this Court does not have

jurisdiction to adjudicate claims against WMATA. See Banneker Ventures, 798 F.3d at 1138. It

is unfortunate that Schindler declined the Court’s offer at oral argument to provide additional

briefing on this topic on a non-emergency basis, as the parties’ briefing on this issue was far

from in-depth, despite this Court’s specific directive to focus on issues of subject-matter

jurisdiction. See Min. Order (November 12, 2020). But as the Court is obligated to conduct an

independent inquiry into its own jurisdiction, see Arbaugh, 546 U.S. at 514, it will proceed by

examining the WMATA Compact to determine if Congress created a private right of action to

obtain judicial review of WMATA’s procurement decisions.

                             1. There is No Express Cause of Action

       Schindler argues that the “plain language of WMATA’s own PPM and Compact”

“expressly provide for judicial review of protest decisions.” Pl.’s Reply at 3–4. The Court finds

both purported sources of jurisdiction to be unavailing.

       Schindler makes much of the fact that the PPM governing this contract “explicitly states

that ‘[t]he United States District Courts for the Districts of Maryland, Virginia and the District of

Columbia, and the local courts in Maryland, Virginia and the District of Columbia have

jurisdiction over court actions concerning protest decisions.” Id. (alteration in original)

(emphasis omitted). The Court can quickly dispose of this line of argument, as it is axiomatic

that only Congress can create jurisdiction regardless of the consent of any parties to an action.

See Patchak v. Zinke, 138 S. Ct. 897, 907 (2018) (noting that “a congressional grant of

jurisdiction is a prerequisite to the exercise of judicial power”). As this Court expressed to the

parties at oral argument, and to which Schindler agreed, WMATA “cannot confer jurisdiction on




                                                 14
[the Court where] Congress has not.” Hr’g Tr. at 9:2–4. Accordingly, the PPM, even if it does

reflect WMATA’s internal procurement policy, cannot operate as a source of jurisdiction.

       Schindler also argues that an express cause of action can be found within the language of

the WMATA Compact, identifying the provisions that state that WMATA “may [s]ue or be

sued,” D.C. Code § 9-1107.01(12)(a) (“Section 12”), and that “[t]he United States district courts

shall have original jurisdiction, concurrent with the courts of Maryland, Virginia, and the District

of Columbia, of all actions brought by or against [WMATA],” id. § 9-1107.01 (81) (“Section

81”). This argument fails for two reasons.

       First, the Supreme Court has held a statute’s jurisdictional provisions—such as Section

81 here— “creates no cause of action of its own force and effect.” Touche Ross & Co. v.

Redington, 442 U.S. 560, 577 (1979). This is because a cause of action must be grounded “in the

substantive provisions of the [statute] which they seek to enforce.” Id. No cause of action for

Schindler can thus be found under Section 81.

       Second, the D.C. Circuit addressed a similar argument in a past case, and determined that

the jurisdictional grant of Section 81 must be read in conjunction with Section 80 of the

WMATA Compact, which limits any waiver of WMATA’s sovereign immunity and the federal

district courts’ jurisdiction to that for contract claims and torts claims committed in the

performance of proprietary functions. Morris, 781 F. 2d at 221. 3 Schindler does not dispute



       3
           Section 80’s wavier of immunity provides in full:
       The Authority shall be liable for its contracts and for its torts and those of its
       Directors, officers, employees and agent[s] committed in the conduct of any
       proprietary function, in accordance with the law of the applicable signatory
       (including rules on conflict of laws), but shall not be liable for any torts occurring
       in the performance of a governmental function. The exclusive remedy for such
       breach of contracts and torts for which the Authority shall be liable, as herein
       provided, shall be by suit against the Authority. Nothing contained in this Title


                                                 15
that its claims sound in neither contract nor tort. The court in Morris also rejected an attempt to

find a waiver of WMATA’s immunity in the “[s]ue and be sued” clause of Section 12 of the

Compact, noting that reliance on this clause “would be particularly inappropriate [here] where

another section of the Compact, § 80, specifically and expressly delineates the scope of

WMATA's consent to be sued.” Id. at n.3. Schindler also has not provided the Court with any

citation to any court finding an express cause of action of this nature under the WMATA

Compact. Taken together, the Court can find no express cause of action under the WMATA

Compact for procurement protests.

                             2. There Is No Implied Cause of Action

       Schindler also argues that Congress created an implied cause of action in WMATA’s

Compact that allows for suits alleging procurement regulation violations. Pl.’s Reply at 8. In

making this argument, Schindler relies almost entirely on Seal, an Eastern District of Virginia

opinion, to support its claims. But in the almost thirty years that have expired since Seal was

decided, the Supreme Court has significantly tightened (if not eliminated altogether) the ability

of federal courts to create implied causes of action. See e.g., Corr. Servs. Corp. v. Malesko, 534

U.S. 61, 67 n.3 (2001) (“[W]e have retreated from our previous willingness to imply a cause of

action where Congress has not provided one.”); Klay v. Panetta, 758 F.3d 369, 373 (D.C. Cir.

2014) (noting the Supreme Court's “shift toward disfavoring judicially implied causes of

action”). As a result, the requirements necessary to find an implied cause of action are “a high




       shall be construed as a waiver by the District of Columbia, Maryland, Virginia
       and the counties and cities within the Zone of any immunity from suit.

       D.C. Code Ann. § 9-1107.01(80).


                                                 16
bar to clear.” See Johnson v. Interstate Mgmt. Co., LLC, 849 F.3d 1093, 1098 (D.C. Cir. 2017).

Schindler fails to clear this bar.

        In Alexander v. Sandoval, 532 U.S. 275 (2001), the Supreme Court “narrowed the set of

circumstances under which a statute can be found to create a private right of action.” Elec.

Privacy Info. Ctr. v. Drone Advisory Comm., 369 F. Supp. 3d 27, 37 (D.D.C. 2019). The Court

in Sandoval emphasized that, “[l]ike substantive federal law itself, private rights of action to

enforce federal law must be created by Congress.” Sandoval, 532 U.S. at 286–87 (“Raising up

causes of action where a statute has not created them may be a proper function for common-law

courts, but not for federal tribunals.”) (citation omitted). Consequently, a cause of action can

exist only where a court finds there to be congressional intent to create “not just a private right

but also a private remedy.” Id at 286; see also Stoneridge Inv. Partners, LLC v. Sci.-Atlanta, 552

U.S. 148, 164 (2008) (“[I]t is settled that there is an implied cause of action only if the

underlying statute can be interpreted to disclose the intent to create one.”). Consequently, the

“baseline rule is that a federal statute ordinarily should be read as written, in effect creating a

presumption against importing, by implication, a private right of action.” San Juan Cable LLC v.

Puerto Rico Tel. Co., 612 F.3d 25, 30 (1st Cir. 2010). This requirement is based on the “logical[

assumption] that Congress will be explicit if it intends to create a private cause of action” under

a statute. Ziglar v. Abbasi, 137 S. Ct. 1843, 1856 (2017); see also Bauer v. Marmara, 774 F.3d

1026, 1033 (D.C. Cir. 2014) (“The express inclusion in some statutes of language granting

private parties a right to sue certainly suggests that Congress did not intend for such a right to be

implied in the absence of express authorization.”). 4



        4
         As an interstate compact, the WMATA Compact is federal law. See Marine Fisheries
Comm'n, 609 F.3d at 533 (“[A]n interstate compact or agreement becomes federal law if it is a
congressionally sanctioned interstate compact within the meaning of the Compact Clause of the


                                                  17
       The Court begins its implied cause of action analysis, as it must, with the text of the

statute. The WMATA Compact specifically addresses the types of actions that may be brought

under it, with Section 80 of the WMATA Compact waiving sovereign immunity and providing

that WMATA “shall be liable for its contracts and for its [proprietary] torts. . .” D.C. Code Ann.

§ 9-1107.01(80). Section 73 of the WMATA Compact, which details the various procurement

procedures that bind WMATA and under which Schindler hopes to find an implied cause of

action, provides no such waiver of sovereign immunity. Id. 9-1107.01(73). The D.C. Circuit has

explained that “the express inclusion in some statutes of language granting private parties a right

to sue certainly suggests that Congress did not intend for such a right to be implied in the

absence of express authorization.” Bauer, 774 F.3d at 1033. This presumption is even stronger

here, where Congress specifically waived WMATA’s immunity for those injured by tort or

contract with WMATA, but mentioned nothing regarding the class of individuals who could be

harmed through the procurement process.

       The language of Section 73 of the Compact also shows that finding an implied cause of

action based on this provision would be inappropriate. This section of the Compact simply lists

WMATA’s obligations “in conducting a procurement of property, services, or construction.”

D.C. Code Ann. § 9-1107.01(73). The D.C. Circuit has held that where a statute creates only

“agency obligations, but it does not focus on the rights of protected parties . . . no right of action



Constitution.”) (citing NYSA–ILA Vacation & Holiday Fund v. Waterfront Comm’n, 732 F.2d
292, 297 (2d Cir. 1984); see also Cuyler v. Adams, 449 U.S. 433, 438, (1981) (“[T]he consent of
Congress transforms the State's agreement into federal law under the Compact Clause.”). The
WMATA Compact was “consented to, and enacted for the District of Columbia” by Congress on
November 6, 1966, Morris, 781 F.2d at 219, and therefore the “WMATA Compact . . . “ ha[s]
the force and effect of federal law,” McKenna v. Washington Metro. Area Transit Auth., 670 F.
Supp. 7, 10 (D.D.C. 1986), aff'd, 829 F.2d 186 (D.C. Cir. 1987). Accordingly, congressional
intent is the relevant inquiry for this Court to determine if an implied right of action is contained
within the WMATA Compact.


                                                  18
can be implied in the Act.” El Paso Nat. Gas Co. v. United States, 750 F.3d 863, 871 (D.C. Cir.

2014). Section 73 is such a provision, and accordingly cannot be a source of any implied cause

of action for Schindler.

       WMATA also brought to the attention of the Court that the Washington Metropolitan

Area Transit Commission (“WMATC”) Compact that preceded and was amended to form the

WMATA Compact, does provide an express cause of action against WMATC for the review of

commission decisions. See Def.’s Opp’n at 16 (citing Pub. L. No. 86-794, § 17, 74 Stat. 1031,

1046 (1960) (“Any party . . . aggrieved by an order issued by the Commission . . . may obtain a

review of such order in the court of appeals”). Thus, at the time the WMATA Compact was

drafted, Congress had enacted statutes that expressly included the type of language Schindler

would like the Court to now read in by implication. But “[a]textual judicial supplementation is

particularly inappropriate when, as here, Congress has shown that it knows how to adopt the

omitted language or provision.” Rotkiske v. Klemm, 140 S. Ct. 355, 361 (2019). Congress could

have easily adopted this judicial review provision from the WMATC Compact, but for whatever

reason, it chose not to. The Court will not second guess this congressional decision by inserting

such a provision and creating an implied cause of action where it does not appear within the text.

By remaining within the bounds of the congressionally approved text, the Court remains in its

proper role of “simply enforc[ing] the value judgments made by Congress.” Id.

       Against this backdrop, Schindler urges this Court to instead follow the holding of Seal,

Pl.’s Reply at 8–9, and find based on the language and legislative history of the WMATA

Compact an implied cause of action “for bidders to bring private causes of action to enforce the

compacts’ procurement provisions.” Seal, 768 F. Supp. at 1155. The Court finds that Schindler’s

request is not possible given the current standards that govern when a court can find an implied




                                                19
cause of action within a statute. In the interest of completeness, however, the Court will review

the factors the Seal court relied on to justify a cause of action to show why such an inference is

inappropriate here.

       The court in Seal relied on the legislative history and language of Section 73 to find a

Congressional intent to allow injured parties to challenge WMATA’s procurement actions. Id. at

1156. This conclusion was based on the use in Section 73 of the WMATA Compact of the

phrase, “lowest responsible bidder,” a “term of art” drawn from federal procurement regulations.

Id. The court in Seal stated that this “use suggests that Congress intended WMATA to conduct

procurements in a fashion similar to federal agencies.” This Court suggests that the single use of

one term, that is likely standardized across both federal and state procurement regulations,

appears an insufficient foundation on which to rest this conclusion. The court in Seal also found

“[m]ore evidence of this Congressional intent” in the legislative history surrounding a 1988

amendment to Section 73. Id. The House Report accompanying this amendment included an

explanation for the change, which included adjusting the dollar limits required to trigger Section

73’s requirements to match federal procurement limits. Id. The House Report also contained

testimony by the Urban Mass Transportation Administration’s Assistant Chief Counsel that

stated, “WMATA’s current procurement regulations. . . . follow Federal requirements.” Id. The

court’s conclusion that “Congress intended WMATA to function as a federal agency with respect

to procurements” based on this vague reference made by an individual who was not even a

member of Congress seems like too large a logical jump to make. And it certainly does not

support the even more afield inference that Congress intended an implied cause of action for

aggrieved bidders on WMATA’s procurements. Further, “when statutory text resolves the issue,

as it does here, the Supreme Court has said that we need not dig into the legislative history.”




                                                20
Johnson, 849 F.3d at 1098. This evidence falls short of showing congressional intent to create

an implied cause of action under the WMATA Compact. 5

       Schindler also invokes the acquiescence doctrine to argue that because “Congress had

multiple opportunities to disapprove of prior opinions by this Court finding WMATA subject to

protest claims by disappointed bidders under the APA” when amending the Compact in 1972,

1988, 1996, and 2009, “but chose not to do so,” it can be inferred through this silence that

Congress acquiesced to this judicial interpretation. Pl.’s Reply at 9 (citing Seal, 768 F. Supp. at

1157). But the Supreme Court has declared such reasoning to be impermissible, noting that “it is

impossible to assert with any degree of assurance that congressional failure to act represents

affirmative congressional approval of the [courts'] statutory interpretation” and that “Congress

may legislate, moreover, only through the passage of a bill . . . Congressional inaction cannot

amend a duly enacted statute.” Cent. Bank of Denver, N.A. v. First Interstate Bank of Denver,

511 U.S. 164, 186 (1994) (citation omitted). Consequently, the absence of corrective legislation

by Congress cannot be used to support Schindler’s contention that a private right of action exists

for their claim under the WMATA Compact.

       The Court is sympathetic to Schindler’s final argument that declining to find jurisdiction

for challenges to WMATA’s procurement practices could create a situation where there is “no

way to monitor or enforce Section 73’s mandate that WMATA use competitive procedures to


       5
          The court in Seal also cited a number of “unique” features of WMATA that it posited
showed a congressional intent that “WMATA would function like a federal agency with respect
to procurements.” Seal, 768 F. Supp. at 1156–57. These factors included that Congress, through
its control at the time over the District of Columbia, was a party to the WMATA compact, that
WMATA replaced the federal National Capital Transportation Agency, that large amounts of
federal tax dollars funded WMATA at its inception, and that legislators sought to “protect the
federal interest” of the system. Id. But these factors, even if indicative that WMATA mirrored
federal agencies in some respects, fall far short of demonstrating Congressional intent to create
an implied cause of action for aggrieved bidders to bring suit under the WMATA Compact.


                                                 21
award such contracts.” Pl.’s Reply at 9; see also Seal, 768 F. Supp. at 1156 (stating cause of

action for bidders is “arguably implicit” given that absent a private right of action, “it is hard to

see how [the WMATA Compact’s provisions] would be monitored and enforced”). But the rule

of this Circuit is clear— “[a]bsent statutory intent to create a cause of action . . .‘courts may not

create one, no matter how desirable that might be as a policy matter, or how compatible with the

statute.’” Int'l Union, Security, Police & Fire Prof’ls of Am. v. Faye, 828 F.3d 969, 972 (D.C.

Cir. 2016) (quoting Sandoval, 532 U.S. at 286); Johnson, 849 F.3d at 1098 (noting that “policy

arguments supporting a private cause of action . . . are best addressed to Congress, not the

courts” because “unless and until Congress acts, our hands are tied.”); but see First Pac.

Bancorp, Inc. v. Helfer, 224 F.3d 1117, 1126 (9th Cir. 2000) (finding, prior to Sandoval, that

where there was no means to enforce a statute’s provisions “apart from an implied private right

of action” that it was “appropriate to infer that Congress did not intend to enact unenforceable

requirements” and the court could imply a private right of action). But as Schindler admitted at

oral argument, pursuant to the RFP it also could have pursued “an optional appeal in this case” to

the Federal Highway Administration. Hr’g. Tr. 6:10-12. The availability of this appeal, (which,

apparently, Schindler did not pursue), means that this is not a situation where declining to find an

implied cause of action would result in a situation where parts of the WMATA Compact cannot

be enforced.

       Accordingly, in the absence of clear indicia of congressional intent to the contrary, the

Court holds that the WMATA compact does not provide a right of action for aggrieved bidders

on WMATA contracts to sue. And because jurisdiction is also not available through the APA,

Schindler is therefore not entitled to any relief, let alone the extraordinary remedy of a




                                                  22
preliminary injunction. The motion for preliminary injunction is denied. And, thus, because this

Court lacks jurisdiction over the matter, the case must be dismissed.

                                      V. CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Preliminary Injunction is DENIED and

this case is DISMISSED. An order consistent with this Memorandum Opinion is separately and

contemporaneously issued.


Dated: December 23, 2020                                          RUDOLPH CONTRERAS
                                                                  United States District Judge




                                                23